[Cite as State v. Wright, 2011-Ohio-779.]


                              IN THE COURT OF APPEALS OF OHIO
                                 FOURTH APPELLATE DISTRICT
                                       ADAMS COUNTY


STATE OF OHIO,                                     :     Case No. 10CA903
                                                   :
        Plaintiff-Appellee,                        :
                                                   :     DECISION AND
        v.                                         :     JUDGMENT ENTRY
                                                   :
AMBER R. WRIGHT,                                   :
                                                   :     RELEASED 02/11/11
        Defendant-Appellant.                       :

______________________________________________________________________
                            APPEARANCES:

Timothy Young, OHIO STATE PUBLIC DEFENDER, and Craig M. Jaquith, OHIO
STATE ASSISTANT PUBLIC DEFENDER, Columbus, Ohio, for appellant.

Aaron Haslam, ADAMS COUNTY PROSECUTOR, and Kris D. Blanton, ADAMS
COUNTY ASSISTANT PROSECUTOR, West Union, Ohio, for appellee.
______________________________________________________________________
Harsha, P.J.

        {¶1}     Amber Wright appeals her sentence for one count of receiving stolen

property. She contends that the trial court erred when it imposed court costs in the

sentencing entry but not during the sentencing hearing, depriving her of an opportunity

to claim indigency and seek a waiver of those costs. However, because the trial court’s

sentencing entry does not contain the guilty plea, the jury verdict, or the finding of the

court upon which the conviction was based, it does not constitute a final, appealable

order. Thus, we lack jurisdiction to consider this appeal and must dismiss it.

                                            I. Facts

        {¶2}     In May 2010, Wright was charged via complaint with one count of

receiving stolen property, in violation of R.C. 2913.51(A), a first-degree misdemeanor.
Adams App. No. 10CA903                                                                         2


The trial court sentenced Wright to 90 days in jail, with 80 days suspended, and ordered

her to pay $251.00 in court costs. This appeal followed.

                                   II. Assignment of Error

       {¶3}   Wright assigns one error for our review:

       The trial court erred when it failed to address the imposition of court costs
       in open court, but included such costs in the sentencing entry. (Sept. 13,
       2010, Judgment Entry; Sent. Tr. 1-2).

                               III. No Final, Appealable Order

       {¶4}   Before we address the merits of the appeal, we must decide whether we

have jurisdiction to do so. Appellate courts “have such jurisdiction as may be provided

by law to review and affirm, modify, or reverse judgments or final orders of the courts of

record inferior to the court of appeals within the district[.]” Section 3(B)(2), Article IV,

Ohio Constitution; see, also, R.C. 2505.03(A); R.C. 2953.02. If a court’s order is not

final and appealable, we have no jurisdiction to review the matter and must dismiss the

appeal. Eddie v. Saunders, Gallia App. No. 07CA7, 2008-Ohio-4755, at ¶11. If the

parties do not raise the jurisdictional issue, we must raise it sua sponte. Sexton v.

Conley (Aug. 7, 2000), Scioto App. No. 99CA2655, 2000 WL 1137463, at *2.

       {¶5}   “[I]n order to decide whether an order issued by a trial court in a criminal

proceeding is a reviewable final order, appellate courts should apply the definitions of

‘final order’ contained in R.C. 2505.02.” State v. Baker, 119 Ohio St.3d 197, 2008-Ohio-

3330, 893 N.E.2d 163, at ¶6, quoting State v. Muncie, 91 Ohio St.3d 440, 444, 2001-

Ohio-93, 746 N.E.2d 1092. Under R.C. 2505.02(B)(1), an order is a final order if it

“affects a substantial right in an action that in effect determines the action and prevents

a judgment[.]” “Undoubtedly, a judgment of conviction qualifies as an order that ‘affects
Adams App. No. 10CA903                                                                                  3


a substantial right’ and ‘determines the action and prevents a judgment’ in favor of the

defendant.” Baker at ¶9.

       {¶6}    “A judgment of conviction is a final appealable order under R.C. 2505.02

when it sets forth (1) the guilty plea, the jury verdict, or the finding of the court upon

which the conviction is based; (2) the sentence; (3) the signature of the judge; and (4)

entry on the journal by the clerk of court.” Baker at syllabus, explaining Crim.R. 32(C).

Allowing multiple documents to create this final appealable order is generally improper,

and all required information must be present in a single document. Id. at ¶17. But cf.

State v. Ketterer, 126 Ohio St.3d 448, 2010-Ohio-3831, 935 N.E.2d 9, at ¶17 (holding

that “[c]apital cases, in which an R.C. 2929.03(F) sentencing opinion is necessary, are

clear exceptions to Baker’s ‘one document’ rule”). Thus, we cannot simply review the

record to determine the factual basis for Wright’s conviction for receiving stolen

property.1

       {¶7}    Here, the court’s sentencing entry does not contain “the guilty plea, the

jury verdict, or the finding of the court upon which the conviction is based.” The court

simply states that Wright “was found guilty of the offense[.]” The court made no

reference to the manner of conviction, i.e. “a guilty plea, a no contest plea upon which

the court has made a finding of guilt, a finding of guilt based upon a bench trial, or a

guilty verdict resulting from a jury trial.” Baker at ¶14. Thus, the court’s entry is not a

final, appealable order.

       {¶8}    Accordingly, we dismiss this appeal for lack of a final, appealable order.

However, we note that Wright “has an adequate remedy at law by way of a motion in

1
 Although the record does contain a judgment entry that indicates the trial court found Wright guilty
based on a bench trial, the Supreme Court of Ohio’s pronouncement of the one document rule in Baker
precludes our consideration of that entry in determining whether a final, appealable order exists.
Adams App. No. 10CA903                                                                   4

the trial court requesting a revised sentencing entry.” Dunn v. Smith, 119 Ohio St.3d

364, 2008-Ohio-4565, 894 N.E.2d 312, at ¶8. Upon the trial court’s journalization of a

final appealable order, Wright may submit this appeal for our immediate review upon the

existing briefs and record by indicating so in the new notice of appeal.

                                                                   APPEAL DISMISSED.
Adams App. No. 10CA903                                                                     5


                                   JUDGMENT ENTRY

         It is ordered that the APPEAL BE DISMISSED and that Appellant shall pay the
costs.

         The Court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this Court directing the Adams
County Court to carry this judgment into execution.

       Any stay previously granted by this Court is hereby terminated as of the date of
this entry.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of
the Rules of Appellate Procedure. Exceptions.

Abele, J., & Kline, J.: Concur in Judgment and Opinion.


                                          For the Court



                                          BY: _____________________________
                                             William H. Harsha, Presiding Judge




                                 NOTICE TO COUNSEL

       Pursuant to Local Rule No. 14, this document constitutes a final judgment
entry and the time period for further appeal commences from the date of filing
with the clerk.